EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Mortimer on 8/2/2022 and 8/8/2022.

The application has been amended as follows: 

Replaced the list of claims with the following:

1.  (Currently Amended)  A hydrogen generator comprising:
a reforming catalyst that causes hydrocarbon gas and steam to carry out a reforming reaction and reforming into a hydrogen rich reformed gas; 
a reformer that is filled with said reforming catalyst and in which said reforming reaction is carried out; 
a combustion chamber for combusting a fuel gas and obtaining reaction heat that is applied to said reforming reaction, 
said reformer having a reforming region where said reforming reaction is performed in said reformer inside said combustion chamber; and 
a steam generator that generates steam introduced into said reformer, said steam generator provided outside said combustion chamber, 
wherein the reformer has an external region located outside the combustion chamber,
wherein the external region has an upstream region leading to an introducing section where hydrocarbon gas and water vapor are introduced outside the combustion chamber and a downstream region leading to a discharging section where the reformed gas is discharged,
wherein the upstream region and downstream region are surrounded by heat insulating material,
wherein the reforming region further comprises a gas inversion section inside the combustion chamber and located between the upstream region and the downstream region, 
wherein said combustion chamber is provided with a burner for combusting said fuel gas and applying the heat of combustion due to said burner to said reforming region,
wherein a plurality of nozzles of said burner are provided pointing towards said reforming region.

2.  (Cancelled)

3.  (Cancelled)	

4.  (Currently Amended)  The hydrogen generator as set forth in Claim 1, wherein 

said burner is disposed so that the nozzles on the burner are in a space on the side of said reforming region in said combustion chamber and also on an opposite side of said external region.

5.  (Cancelled)		

6.  (Previously Presented)	The hydrogen generator as set forth in Claim 4, wherein 
said combustion chamber is provided with a flow regulating member that regulates flow of the heat of combustion due to said burner.

7.  (Previously Presented)	The hydrogen generator as set forth in Claim 1, wherein 
an exhaust heat recovering section that recovers exhaust heat inside said combustion chamber is disposed on an external region side in said combustion chamber,
the exhaust heat recovered in the exhaust heat recovering section used to generate water vapor in the steam generator.

8.  (Cancelled)	

9.  (Cancelled)	

10.  (Currently Amended)	The hydrogen generator as set forth in Claim [[8]] 1, wherein
said combustion chamber is provided with a flow regulating member that regulates the flow of heat of combustion due to said burner.

11.  (Cancelled)	

12.  (Cancelled)	

13.  (Cancelled)	

14.  (Currently Amended)	The hydrogen generator as set forth in Claim [[4]] 1, wherein
an exhaust heat recovering section that recovers exhaust heat inside said combustion chamber is disposed on an external region side in said combustion chamber.

15.  (Cancelled)	

16.  (Cancelled)	

17.  (Cancelled)	

18.  (Previously Presented)	The hydrogen generator as set forth in Claim 6, wherein
an exhaust heat recovering section that recovers exhaust heat inside said combustion chamber is disposed on an external region side in said combustion chamber.

19.  (Previously Presented)	The hydrogen generator as set forth in Claim 10, wherein
an exhaust heat recovering section that recovers exhaust heat inside said combustion chamber is disposed on an external region side in said combustion chamber.

20.  (Cancelled)	

21.  (Cancelled)	

22.  (Previously Presented)	The hydrogen generator as set forth in Claim 1, wherein
a CO transformation layer is provided in the downstream region that is in the external region.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record of WO 2013147598 A1 (hereinafter WO’598 - translation attached and relied upon below), teaches the limitations of instant claim 1 including wherein the reformer/(space filled with reforming catalyst (252)) has an external region (Figure 1, 200) located outside the combustion chamber (100), wherein the external region (200) has an upstream region leading to an introducing section (42) where hydrocarbon gas and water vapor are introduced outside the combustion chamber (100) and a downstream region leading to a discharging section (265) where the reformed gas is discharged (as illustrated), wherein the reforming region further comprises a gas inversion section (243) inside the combustion chamber (100) and located between the upstream region and the downstream region (as illustrated), and wherein the combustion chamber (100) is provided with a burner (110) for combusting said fuel gas and applying the heat of combustion due to said burner (110) to said reforming region/(space filled with reforming catalyst (252)) (as illustrated).  However, WO’598 fails to teach or make obvious wherein a plurality of nozzles of said burner (110) are provided pointing towards said reforming region/(space filled with reforming catalyst (252)).  It would not have been obvious or even desirable from a design standpoint to modify the prior art of WO’598 by having the plurality of nozzles of said burner (110) point towards the reforming region/(space filled with reforming catalyst (252)).  Therefore, the hydrogen generator recited in instant claim 1 in combination with the newly added limitations, as set forth above, is neither present nor made obvious in the closest prior art of record. 
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						8/10/2022Primary Examiner, Art Unit 1725